DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 4 and 19 are objected to because of the following informalities:
Claim 2 recites the limitations:
presenting a text to one or more individuals from each of the various communities of origin;
recording each of said individuals reading the standard text;
The Examiner believes the second limitation above should read --recording each of said individuals reading the presented text-- instead, in order to properly fit in with the preceding limitation.
Claims 3 and 4 are also objected to, based on their dependence on claim 2.
Claim 19, recites “the target speaker sound sample is divided …” in its second limitation, which the Examiner believes should be --the sound sample of the target speaker … so as to be consistent with the presentation of its first limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are:
With regard to independent claim 1, the invention states:
extracting morphemes from a target speaker; and
comparing extracted morphemes from the target speaker against the morpheme data in the indexed database to determine whether the target speaker’s extracted morphemes match any of the indexed morphemes stored in the database.
Here, the morphemes are shown to be extracted form a target speaker. The Examiner believes there’s a missing element here, which should instead be that the morphemes are extracted from the sound sample of the target speaker as the morphemes cannot just be extracted from a speaker who does not provide an utterance.
This is also applicable to claims 5 and 7 which the Examiner believes should indicate --the step of extracting morphemes from the sound sample of the target speaker …--
The same is applicable to claim 12.
Claim 1 is hereby rejected under 35 U.S.C. 112(b).
All dependent claims 2-14 are also hereby rejected under 35 U.S.C. 112(b).
Also, claim 1 fails to provide a final practical application of the claims, as currently presented. The claims end with “comparing extracted morphemes …” but fail 
Claim 1 and its dependent claims are hereby rejected under 35 U.S.C. 112(b).
Claim 2 recites the limitation “recording each of said individuals reading the standard text …” There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the applicable objections to the claims, as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A method for determining a target speaker’s community of origin from a sound sample of the target speaker comprising the following steps:
providing a database of indexed morpheme data from speakers of various communities of origin;
extracting morphemes from a target speaker; and
comparing extracted morphemes from the target speaker against the morpheme data in the indexed database to determine whether the target speaker’s extracted morphemes match any of the indexed morphemes stored in the database.
Closest Prior Art
The reference of Marttila (US 2013/0189652 A1) provides teaching for measuring a person’s speech for language proficiency and particularly, a degree of flawlessness in the use of the language, and identifying the person’s background and identity [0001] so 
A further reference of Miyabe et al (US 2017/0277679 A1) provides teaching for dividing text obtained from speech recognition into morphemes [0038], and matching the obtained morphemes to known morphemes [0098].
The prior art or record taken alone or in combination however fail to teach, inter alia, a method involving the provision of a database of indexed morpheme data specifically obtained from speakers of various communities of origin.
Claim 1 would hereby be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) as set forth in this Office action.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 depend on claim 1 and would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), and the applicable objections to the claims, as set forth in this Office action.
Claims 15-18 and 20 are allowed.
With regard to independent claim 15, the prior art of record taken alone or 
in combination fail to teach, inter alia, a method involving retrieving the community of origin of a target speaker based on the comparison of morpheme segments of a sound 
Claim 15 is hereby allowed over the prior art of record.
Dependent claims 16, 17 and 18 depend on claim 15 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Dependent claim 19 depends on claim 15 and would be allowable if rewritten or amended to overcome the objection to the claim, as set forth in this Office action.
With regard to independent claim 20, the prior art of record taken alone or 
in combination fail to teach, inter alia, a system which retrieves the community of origin of a target speaker based on the comparison of morpheme segments of a sound sample from the target speaker, with stored indexed segments indicating morpheme breaks.
Claim 20 is hereby allowed over the prior art of record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657